United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Grand Rapids, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2308
Issued: May 2, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 10, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated August 14, 2007 which denied her recurrence
claim.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUE
The issue is whether appellant has established a recurrence of disability for the period
August 21 through November 25, 2006 causally related to her June 11, 2001 employment
injury.2

1

There is also an April 10, 2007 decision in which the Office denied compensation for the period May 31, 2003
through November 16, 2004. A hearing was held on August 8, 2007. A final decision had not been issued at the
time of appellant’s appeal. Additionally appellant did not appeal this decision.
2

Appellant claimed that she was disabled from August 23 through November 30, 2006, however, the time period
used by the Office in its August 14, 2006 decision will be the one used in this decision.

FACTUAL HISTORY
On October 18, 2002 appellant, then a 32-year-old mail processing clerk, filed an
occupational disease claim for Morton’s neuroma.3 On April 4, 2003 the Office accepted
appellant’s claim for lesions of plantar nerve and injury to dorsal aspect of the right foot. On
May 22, 2006 the Office amended appellant’s claim to include reflex sympathetic dystrophy of
the right lower extremity.
On June 13, 2004 appellant requested a schedule award.
On August 9, 2006 the Office issued a schedule award for 38 percent permanent
disability of the right lower extremity and granted payment for the period March 20, 2006
through April 24, 2008. The period of the award was 109.4 weeks.
On August 23, 2006 appellant filed a claim alleging that on August 21, 2006 she
sustained a recurrence of disability causally related to her June 11, 2001 injury. She also claimed
that she was totally disabled from work from August 23 through November 30, 2006. Appellant
explained that the recurrence occurred as the pain in her foot and leg became unbearable. She
stated that she had great pain and difficulty walking, standing or bearing weight on her lower
right leg and foot.
The Office requested additional information. Additional medical information was
submitted in support of appellant’s recurrence claim. Appellant was on light duty during the
claimed time period.
On December 18, 2006 the Office denied appellant’s claim for recurrence of disability,
finding that the evidence did not establish a change in the nature or extent of the limited duty.
On September 22, 2006 appellant requested a hearing. The hearing was held on
June 4, 2007. After the hearing an additional medical report was submitted.
On August 14, 2007 the Office denied appellant’s claim finding that she had failed to
establish that she had a recurrence of disability during the time period August 21 to
November 25, 2006 causally related to her June 11, 2001 traumatic injury or occupational
disease.

3

Appellant has an accepted June 11, 2001 traumatic injury claim for acute contusion of the right foot which
occurred when a gate fell onto her foot. (Claim # 09202085) The occupational disease claim is for an aggravation
of this accepted condition. The two claims have been combined.

2

LEGAL PRECEDENT
It is well established that a claimant is not entitled to dual workers’ compensation
benefits for the same injury.4 A claimant may not receive compensation based on loss of wageearning capacity and a schedule award covering the same period of time.5
ANALYSIS
In this case, whether the Office properly found that appellant did not experience a
recurrence of disability is immaterial. Even if appellant has established that she sustained a
recurrence during the claimed time period she is precluded from receiving wage-loss
compensation as she was receiving schedule award benefits for the same time period. Appellant
cannot receive compensation for temporary total disability and schedule award benefits covering
the same time period.6
On August 9, 2006 appellant was granted a schedule award for 38 percent permanent
impairment to the right lower extremity with an award period of 109.4 weeks starting March 20,
2006 through April 24, 2008. During the period that appellant received schedule award benefits
she was estopped from receiving wage-loss compensation. Therefore appellant’s claim for a
recurrence of disability during the period August 21 through November 25, 2006 is disallowed as
she already received compensation for that time period through schedule award benefits.
Appellant is not entitled to any additional compensation for the period March 20, 2006 through
April 24, 2008. The Office properly denied the claim for a recurrence of disability.
CONCLUSION
The Board finds that the Office properly denied appellant’s claim for recurrence of
disability as she had received compensation pursuant to the schedule award during this period
and may not receive dual benefits.

4

Dale Mackelprang, 55 ECAB 174 (2003); Orlando Vivens, 42 ECAB 303 (1991); David R. Broge, 40 ECAB
1098 (1989); Benjamin Swain, 39 ECAB 448 (1988); Robert T. Leonard, 34 ECAB 1687 (1983).
5

Id.

6

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the August 14, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 2, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

